Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 1 June 2022. 
The Application number in the provision double patenting rejection was incorrect, it should be 16/260,227, as indicated in the interview summary form mailed 16 March 2022. This typographical error has been corrected below.
The amendment to the claims filed on 1 June 2022 does not comply with the requirements of 37 CFR 1.121(c) because the status modifier for claims 31-34 and 36 is incorrect.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		
	As stated in the office action of 2 March 2022, the restriction requirement of 21 January 2022 between Group II and III was withdrawn and all of the claims from these groups, 23-34 and 36-43 were examined. Therefore that are no withdrawn claims. Claims 33 and 34  should have the status “(Original)”, claims 31 and 36 should have the status “(Previously Presented) and claim 32 should have the status “(Currently Amended)”. Applicants should correct the status for these claims in their response to this office action.
The amendments to the specification have overcome the objections to the disclosure. The amendments to the claims have overcome the previous 35 USC 112 rejections. A new grounds of rejection is made in view of the amendments to the claims.
Drawings
The drawings were received on 1 June 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23 teaches the granular material has a compressive strength, according to DIN EN 826:2013 at 50% compression, of greater than 300 kPa. Claims 27, 39 and 42 have been amended so they teach the granular material has a compressive strength, according to DIN EN 826:2013 at 50% compression, of 300-2000 kPa. This range includes the value of 300 kPa which is excluded from the range taught in claim 23, from which claims 27, 39 and 42 all ultimately depend from. Thus claims 27, 39 and 42 are indefinite for include compression strength values excluded from the compression strength range of claim 23. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 23-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19-23 and 32-35 of copending Application No. 17/260,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the process of copending claims 32 and 34 include steps a-d of claim 31 and therefore suggest the process claimed in this application. The temperature range taught in copending claim 32 encompasses that of claim 32 and the hydrophobizing agents of copending claims 33 and 35 are the same as those in claim 34. Steps a-d of the copending processes produce a granular material comprising at least one IR opacifier and hydrophobized fumed silicon dioxide (as defined in claim 16) and is the same process as that claimed in this application which produces the granular material comprising at least one IR opacifier and hydrophobized silicon dioxide of claim 23 in this application. The claimed fumed silicon dioxide of the copending claims is by definition a silicon dioxide produced by a pyrogenic process and thus suggest claim 29 of this application. Copending claim 17 teach the IR opacifier and they are the same as those in claim 24 of this application. Copending claim 21 teaches the claimed granular material has the same thermal conductivity as claimed in claims 28, 36 and 40 of this application. Copending claim 19 teaches the tamped density of the granular material is 50-250 g/l, which falls within the range of claim 23 of this application and overlaps that of claims 26, 38 and 43 of this application. Copending claim 21 teaches the granular material has a methanol wettability of methanol content 10-80 wt% in a methanol/water mixture which overlaps that of claim 28 in this application. 
	While the copending claims do not teach compressive strength according to DIN EN 826:2013 at 50% compression as measured on a bed with a square face having an edge length of 200 mm and a bed height of 20 mm or the BET surface area of granular material, one of ordinary skill in the art would expect that the granular material of the copending claims to have a compressive strength according to DIN EN 826:2013 at 50% compression as measured on a bed with a square face having an edge length of 200 mm and a bed height of 20 mm which at least overlaps the ranges of claims 23, 27, 39 and 42 and a BET surface area that at least overlaps that of claims 25 and 37, absent any showing to the contrary, since the granular material of the copending claims and that of claims 23, 25, 27, 37, 39 and 42 are produced by the same method. See MPEP 2112.01I.
	While the copending claims do not teach a size classification step, one of ordinary skill in the art would have found it obvious to separate the different size fraction from each other any time after step b and before step e in the copending process claims to remove granules outside the size range taught in copending claims 22 and 23. This suggest the process step of claim 33 in this application. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	
Response to Arguments
	Applicants argue that a process for making a product cannot make the properties of that process obvious. This argument is not convincing since a product and its properties are inseparable and thus if a process makes a product identical to that claimed, the resulting product must inherently have the same properties as the claimed product. Applicants have not shown that the granular material comprising at least one IR opacifier and hydrophobized fumed silicon dioxide in the copending claims, which is produced by a process which is the same as that set forth in claims 31-34 and 36 of this application, does not have a compressive strength according to DIN EN 826:2013 at 50% compression as measured on a bed with a square face having an edge length of 200 mm and a bed height of 20 mm or the BET surface area of granular material that at least overlaps the claimed ranges. The rejection is maintained.
Conclusion
	It is noted that this provisional nonstatutory double patenting rejection will be withdrawn when it becomes the only remaining rejection, as per the requirement in MPEP 804IB(1)(b)(i).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/23/22